                 Case 1-19-01152-nhl              Doc 15        Filed 02/09/20         Entered 02/10/20 00:16:40


                                               United States Bankruptcy Court
                                               Eastern District of New York
Magic Major Auto, Inc.,
         Plaintiff                                                                                Adv. Proc. No. 19-01152-nhl
Letsios,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: ahoward                      Page 1 of 1                          Date Rcvd: Feb 07, 2020
                                      Form ID: 320                       Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 09, 2020.
pla            +Magic Major Auto, Inc.,    74 Beach Road,   Great Neck, NY 11023-1020
dft            +Mayors Auto Group LLC,   53-21 Northern Boulevard,    Woodside, NY 11377-1745
dft             Nikolaos Letsios,   16418 Cryders Lane,    Whitestone, NY 11357-2831
dft            +Northern Broadway Auto, LLC,    53-21 Northern Boulevard,   Woodside, NY 11377-1745
dft            +Respect Auto Queens I LLC,    53-21 Northern Boulevard,   Woodside, NY 11377-1745

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 09, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 7, 2020 at the address(es) listed below:
              Alan Stein    on behalf of Plaintiff   Magic Major Auto, Inc. alan@alanstein.net
              Emanuel Kataev    on behalf of Defendant Nikolaos Letsios emanuel@mllaborlaw.com
              Janice B Grubin   on behalf of Defendant   Respect Auto Queens I LLC jgrubin@barclaydamon.com,
               mlangone@barclaydamon.com;docketing@barclaydamon.com
              Joseph Martin Labuda   on behalf of Defendant Nikolaos Letsios joe@mmmlaborlaw.com
                                                                                            TOTAL: 4
            Case 1-19-01152-nhl                 Doc 15   Filed 02/09/20    Entered 02/10/20 00:16:40


                                     United States Bankruptcy Court
                                           Eastern District of New York
                                       271−C Cadman Plaza East, Suite 1595
                                           Brooklyn, NY 11201−1800

IN RE:                                                                                 CASE NO: 1−19−01152−nhl
    Magic Major Auto, Inc. v. Letsios et al
Social Security/Individual Taxpayer ID/Taxpayer ID/Employer ID No.:                                    CHAPTER: 0


                           DEBTOR(s)




           NOTICE TO DEBTOR(S), CREDITOR(S) AND INTERESTED PARTIES


NOTICE IS HEREBY GIVEN THAT:
The hearing on the Motion to Extend Time for Defendant Letsios to respond to the Complaint by two (2) weeks to
Friday, January 17, 2020 filed by Emanuel Kataev on behalf of Nikolaos Letsios has been rescheduled by the
Court from February 25, 2020 at 3:00 P.M. to February 25, 2020 at 2:00 P.M.



Dated: February 7, 2020

                                                               For the Court, Robert A. Gavin, Jr., Clerk of Court




BLbcn1 [Blank Creditors Notice rev. 02/01/17]
